ORDER
The Disciplinary Review Board on September 5, 1995, having filed with the Court its decision concluding that A. DAVID DASHOFF of VOORHEES, who was admitted to the bar of this State in 1976, should be suspended from the practice of law for a period of three months for violation of Rule 1:21-6 and RPC 1.15(d) (failing to maintain proper trust account records and to correct deficiencies noted), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to submit to the Office of Attorney Ethics a certified annual audit of his attorney books and records for a period of three years following his reinstatement to practice;
And good cause appearing;
It is ORDERED that A. DAVID DASHOFF is hereby suspended from practice for a period of three months, effective November 27, 1995, and until the further Order of the Court; and it is further
ORDERED that on reinstatement to practice, respondent shall for a period of three years and until further Order of the Court submit to the Office of Attorney Ethics on a schedule determined by that office a certified annual audit of his attorney books and records; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*556ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of. this matter.